Citation Nr: 1204407	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  11-29 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1943 to August 1945, including combat service in World War II, and his decorations include the Merchant Marine Combat Bar and the Mariner's Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied the claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, a current bilateral hearing loss disability is related to in-service combat-related acoustic trauma.

2.  Resolving all reasonable doubt in the Veteran's favor, a current tinnitus disability is related to in-service combat-related acoustic trauma.


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, a bilateral hearing loss disability was incurred as a result of service.  38 U.S.C.A. §§ 1110, 1112, 1154(b) (West 2002); 38 C.F.R. §§ 3.303 (2011).

2.  Resolving doubt in the Veteran's favor, tinnitus was incurred as a result of service.  38 U.S.C.A. §§1110, 1112, 1154(b) (West 2002); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The grant of service connection for hearing loss and tinnitus constitutes a full grant of the benefits sought.  As such, no discussion of VA's duty to notify or assist is necessary.

Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See also Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  


In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).   

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996). 

The Veteran contends that he developed bilateral hearing loss and tinnitus as a result of acoustic trauma sustained while serving in combat with the Merchant Marines.  His service records show that he served as a boatswain and seaman and that he was awarded the Merchant Marine Combat Bar and the Mariner's Medal as a result of combat service in World War II.  

In support of his claim, the Veteran reports that the onset of both his hearing loss and tinnitus was during service following gunfire, nearby explosions, and other incidents of acoustic trauma.  As the Veteran served in the Merchant Marines, service treatment records are not available.  

Post-service VA outpatient treatment records reflect treatment for hearing loss.  During an ear, nose, and throat evaluation in September 2005, the Veteran reported that the onset of his hearing loss was during service.

In March 2009, the Veteran was afforded a VA audiological evaluation.  The examiner noted that the Veteran served in combat in the Merchant Marines and that no service treatment records existed with respect to his audiologic history during his military service.  The Veteran reported a history of noise exposure to gunfire (20 mm) and bombs and denied use of hearing protection.  He also reported that the onset of his tinnitus was in 1943 after the ship he was on exploded and that it had been recurrent since.  Clinical examination revealed pure tone thresholds in the Veteran's right ear of 40, 35, 50, 60, and 55 decibels, at 500, 1000, 2000, 3000 and 4000 Hz respectively.  In his left ear, pure tone thresholds were 45, 40, 65, 70, and 55 decibels at the same frequencies.  Speech recognition was 88 percent in the right ear and 48 percent in the left ear.  The examiner diagnosed the Veteran with mild to profound sensorineural hearing loss in both ears.  The examiner further opined that the tinnitus was likely a symptom associated with the hearing loss, but that it was less likely as not caused by or a result of his military noise exposure.  The rationale was that the Veteran denied any history of tinnitus during his initial audiologic evaluation in October 2004.  The examiner also stated that she could resolve the issue of whether the Veteran's current hearing loss was related to noise exposure in service without resorting to mere speculation.  However, the only rationale provided for that opinion was that the service treatment records are unavailable and thus the Veteran's hearing sensitivity at enlistment and separation is not know.

After reviewing the available evidence, the Board finds that service connection for hearing loss and tinnitus is warranted.  A current hearing loss disability has been established based on the March 2009 VA examination report.  Current tinnitus has been established based on the Veteran's competent and credible statements and also the March 2009 VA examination report.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, the Veteran served in combat and was likely exposed to acoustic trauma while in service, given that such exposure is consistent with the circumstances, conditions and hardships of that service.  38 U.S.C.A. § 1154(b).  Therefore, the record supports a finding that he had military noise exposure.  

The Board finds that the Veteran is competent to report observing a decline in his hearing acuity and symptoms of tinnitus during service and his testimony is credible, especially given his documented combat service.  See 38 U.S.C.A. § 1154(b).  Further, a liberal reading of the Veteran's statements in support of his claim establishes a report of continued difficulty with his hearing acuity and tinnitus symptoms since service.  Such continuity can serve to satisfy the requirement for a nexus between an in-service event and a current disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board has considered the March 2009 VA examiner's opinion regarding the etiology of the hearing loss, but notes that a medical opinion based solely on the absence of documentation in the record is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, the Board finds that the VA opinion is not determinative on the question of causal nexus between the current hearing loss and service.  Aside from this medical opinion, the only remaining evidence of a nexus is the Veteran's credible report of hearing loss in service with a continuity of symptoms thereafter.  Thus, the Board finds that the required nexus has been established for the current hearing loss disability.  With respect to the claimed tinnitus, the Board finds that the negative VA opinion only serves to place the evidence regarding a nexus between current tinnitus and service in relative equipoise.  Thus, reasonable doubt is resolved in favor of the Veteran.  Accordingly, service connection for bilateral hearing loss and tinnitus is granted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


